Case 18-22057-CMB   Doc 76   Filed 08/28/19 Entered 08/28/19 11:36:46    Desc Main
                             Document     Page 1 of 1




                                                                        FILED
                                                                        8/28/19 11:34 am
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - WDPA
